Exhibit 10.60
NAVISITE, INC.
Separation Agreement
     This Separation Agreement (the “Agreement”) is made and entered into by and
between NaviSite, Inc., a Delaware corporation (the “Company”), and Sumeet
Sabharwal (the “Employee”) as of April 3, 2006.
     WHEREAS, the Company recognizes that, as is the case with many publicly
held corporations, the possibility of a change in control may exist and that
such possibility may result in the departure or distraction of key personnel to
the detriment of the Company, its stockholders and its customers.
     WHEREAS, in order to induce you to remain in its employ, the Company agrees
that you shall receive the benefits set forth in this Agreement.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, the parties agree as follows:

1.  Certain Definitions.

     As used herein, the following terms shall have the meanings set forth
below:

  (a)   A “Change in Control” shall occur or be deemed to have occurred only if
any of the following events occur:

  (i)   the acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership of any capital stock of the Company if, after such acquisition, such
Person beneficially owns (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) 50% or more of either (x) file then-outstanding shares of common
stock of the Company (the “Outstanding Company Common Stock”) or (y) the
combined voting power of the then-outstanding securities of the Company entitled
to vote generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this subsection (i), the
following acquisitions shall not constitute a Change in Control event: (A) any
acquisition directly from the Company (excluding an acquisition pursuant to the
exercise, conversion or exchange of any security exercisable for, convertible
into or exchangeable for common stock or voting securities of the Company,
unless the Person exercising, converting or exchanging such security acquired
such security directly from the Company or an underwriter or agent of the
Company), (B) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company, (C) any acquisition by any corporation pursuant to a Business
Combination (as defined below) which complies with, clauses (x) and (y) of
subsection (iii) of this definition or (D) any acquisition by ClearBlue
Technologies, Inc. or its affiliates, including Atlantic Investors, LLC, or
Waythere, Inc. (each such party is referred to herein as “ClearBlue”) of any
shares of common stock; or

 



--------------------------------------------------------------------------------



 



  (ii)   such time as the Continuing Directors (as defined below) do not
constitute a majority of the Board (or, if applicable, the Board of Directors of
a successor corporation to the Company), where the term “Continuing Director”
means at any date a member of the Board (x) who was a member of the Board on the
date of the initial adoption of this Agreement by the Board or (y) who was
nominated or elected subsequent to such date by at least a majority of the
directors who were Continuing Directors at the time of such nomination or
election or whose election to the Board was recommended or endorsed by at least
a majority of the directors who were Continuing Directors at the time of such
nomination or election; provided, however, that there shall be excluded from
this clause (y) any individual whose initial assumption of office occurred as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents, by or on behalf of a person other than the Board; or     (iii)   the
consummation of a merger, consolidation, reorganization, recapitalization or
share exchange involving the Company or a sale or other disposition of all or
substantially all of the assets of the Company (a “Business Combination”).
unless, immediately following such Business Combination, each of the following
two conditions is satisfied: (x) all or substantially all of the individuals and
entities who were the beneficial owners of the Outstanding Company Common Stock
and Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of the
then-outstanding shares of common stock and the combined voting power of the
then-outstanding securities entitled to vote generally in the election of
directors, respectively, of the resulting or acquiring corporation in such
Business Combination (which shall include, without limitation, a corporation
which as a result of such transaction owns the Company or substantially all of
the Company’s assets either directly or through one or more subsidiaries) (such
resulting or acquiring corporation is referred to herein as the “Acquiring
Corporation”) in substantially the same proportions as their ownership of the
Outstanding Company Common Stock and Outstanding Company Voting Securities,
respectively, immediately prior to such Business Combination and (y) no Person
(excluding ClearBlue, the Acquiring Corporation or any employee benefit plan (or
related trust) maintained or sponsored by the Company or by the Acquiring
Corporation) beneficially owns, directly or indirectly, 50% or more of the
then-outstanding shares of common stock of the Acquiring Corporation, or of the
combined voting power of the then-outstanding securities of such corporation
entitled to vote generally in the election of directors (except to the extent
that such ownership existed prior to the Business Combination).

  (b)   “Cause” shall mean (i) an intentional act of fraud, embezzlement or
theft in connection with your duties to the Company or in the course of your
employment with the Company, (ii) your willful engaging in gross misconduct
which is demonstrably and materially injurious to the Company, (iii) your
willful and continued failure to perform substantially your duties with the
Company or one of its affiliates (other than any such, failure resulting from
incapacity due to physical or mental illness), which such failure is not cured
within five (5) days after a written demand for substantial performance is
delivered to you by the Company which specifically identifies the manner in
which the Company believes that you have not substantially performed your
duties. For purposes of this Subsection, no act

 



--------------------------------------------------------------------------------



 



      or failure to act on your part shall be deemed “willful” unless done or
omitted to be done by you not in good faith and without reasonable belief that
your action or omission was in the best interest of the Company.

  (c)   “Date of Termination” shall have the meaning set forth in Section 2(c).
    (d)   “Disability” shall be deemed to have occurred if, as a result of
incapacity due to physical or mental illness, you shall have been absent from
the full time performance of your duties with the Company for six
(6) consecutive months and, within thirty (30) days after written Notice of
Termination by reason of disability is given to you, you shall not have returned
to the full time performance of your duties.     (e)   “Good Reason” shall means
without your express written consent, the occurrence after a Change in Control
of the Company of any of the following circumstances unless, in the cases of
paragraphs (i), (ii), (iii), (iv), (v) or (vi), such circumstances are fully
corrected prior to the Date of Termination specified in the Notice of
Termination given in respect thereof:

  (i)   any significant diminution in your position, duties, responsibilities,
power, or office (not solely a change in title) as in effect immediately prior
to a Change in Control (unless such changes are required and solely related to
the reporting structures of an Acquiring Corporation);     (ii)   any reduction,
without your consent, in your annual base salary as in effect on the date hereof
or as the same may be increased from time to time;     (iii)   the failure by
the Company to (i) continue in effect any material compensation or benefit plan
in which you participate immediately prior to the Change in Control, unless an
equitable arrangement (embodied in an ongoing substitute or alternative plan)
has been made with respect to such plan, or (ii) continue your participation
therein (or in such substitute or alternative plan) on a basis not materially
less favorable, both in terms of the amount of benefits provided and the level
of your participation relative to other participants, as existed at the time the
Change in Control;     (iv)   the failure by the Company to continue to provide
you with benefits substantially similar to those enjoyed by you under any of the
Company’s life insurance, medical, health and accident, or disability plans in
which you were participating at the time of the Change in Control, the taking of
any action by the Company which would directly or indirectly materially reduce
any of such benefits, or the failure by the Company to provide you with the
number of paid vacation days to which you are entitled on the basis of years of
service with the Company in accordance with the Company’s normal vacation policy
in effect at the time of the Change in Control;     (v)   any requirement by the
Company or of any person in control of the Company that the location at which
you perform your principal duties for the Company be changed to a new location
that is outside a radius of fifty (50) miles from your principal place of
employment at the time of the Change in Control; or

 



--------------------------------------------------------------------------------



 



  (vi)   the failure of the Company to obtain a reasonably satisfactory
agreement from any successor to assume and agree to perform this Agreement, as
contemplated in Section 5.

  (f)   “Notice of Termination” shall have the meaning set forth in
Section 2(b).     (g)   “Severance Payments” shall have the meaning set forth in
Section 3(b)(ii).

2.   Employment Status.

  (a)   You acknowledge that this Agreement does not constitute a contract of
employment or impose on the Company any obligation to retain you as an employee.
You may terminate your employment at any time, with or without Good Reason.    
(b)   Any termination of your employment by the Company or by you during the
term of this Agreement shall be communicated by written notice that indicates
the specific provision in this Agreement relied upon and sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of your employment under the provision so indicated (“Notice of
Termination”). A Notice of Termination shall be delivered to the other party
hereto in accordance with Section 6.     (c)   The “Date of Termination” shall
mean (i) if your employment is terminated for Disability, thirty (30) days after
Notice of Termination is given (provided that you shall not have returned to the
full-time performance of your duties during such thirty (30) day period), and
(ii) if your employment is terminated by the Company for Cause or other than for
Cause, by you for Good Reason or for any other reason (other than Disability),
the date specified in the Notice of Termination.     (d)   Your right to
terminate your employment for Good Reason shall not be affected by your
incapacity due to physical or mental illness. Your continued employment shall
not constitute consent to, or a waiver of rights with respect to, any
circumstance constituting Good Reason under this Agreement.

3.   Compensation Upon Termination.       Subject to the terms and conditions of
this Agreement, you shall be entitled to the following benefits during a period
of disability, or upon termination of your employment, as the case may be,
provided that such period of termination occurs during the term of this
Agreement.

  (a)   Cause and Voluntary Termination other than for Good Reason. If your
employment shall be terminated by the Company for Cause or by you other than for
Good Reason following a Change in Control, the Company shall pay you your full
base salary and all other compensation through the Date of Termination at the
rate in effect at the time the Notice of Termination is given, plus all other
amounts to which you are entitled under any compensation plan of the Company at
the time such payments are due, and the Company shall have no further
obligations to you under this Agreement.     (b)   Termination Without Cause;
Voluntary Termination for Good Reason. If your employment with the Company is
terminated by the Company (other than for Cause, Disability or your death) at
any time during your employment, or by you for Good Reason within twelve
(12) months after a Change in Control, then you shall be entitled to

 



--------------------------------------------------------------------------------



 



      the benefits below upon effectiveness (taking into account any applicable
statutory revocation periods) of a general waiver and release from you in favor
of the Company, its directors, officers, employees, representatives, agents and
affiliates in a form satisfactory to the Company. Notwithstanding the foregoing,
the Company shall not provide any benefit otherwise receivable by you pursuant
to subsections (ii) - (v) of this paragraph (b) if an equivalent benefit is
actually received by you from another employer during the six (6) month period
following your termination, and any such benefit actually received by you shall
be reported to the Company.

  (i)   The Company shall pay to you your full base salary through the Date of
Termination at the rate in effect at the time of Notice of Termination is given,
no later than the full fifth day following the Date of Termination;     (ii)  
The Company will pay as severance pay to you, severance payments at the higher
of (x) your annual base salary in effect on the Date of Termination or (y) your
annual base salary in effect immediately prior to the Change in Control, less
applicable withholding, (together with the payments provided in paragraph
(iii) below, the “Severance Payments”) until six (6) months following the Date
of Termination. Severance Payments will be made in accordance with the Company’s
normal payroll procedures;     (iii)   The Company will provide a Bonus Payment
equal to your target bonus for the current fiscal year pro rated to your Date of
Termination. This Bonus Payment will be made in a lump sum following the Date of
Termination. In addition, the Company will pay you any unpaid bonus from the
prior fiscal year.     (iv)   The Company shall pay to you all legal fees and
expenses incurred by you in seeking to obtain or enforce any right or benefit
provided by this Agreement; and     (v)   for up to a six (6) month period after
such termination, the Company shall provide reimbursement to you for COBRA
payments for health and welfare benefits continuation provided you elect COBRA
coverage.

  (c)   In the event that you become entitled to the Severance Payments, if any
of the Severance Payments will be subject to the tax imposed by Section 4999 of
the code (or any similar tax that may hereafter be imposed) (the “Excise Tax”)
the Company shall pay to you at the time specified in subsection (e), below, an
additional amount (the “Gross-Up Payment”) such that the net amount retained by
you, after deduction of any Excise Tax on the Total Payments (as hereinafter
defined) and any federal, state and local income tax and Excise Tax upon the
payment provided for by this Subsection, shall be equal to the Total Payments.
For purposes of determining whether any of the Severance Payments will be
subject to the Excise Tax and the amount of such Excise Tax, (a) any other
payments or benefits received by you in connection with a Change in Control of
the Company or your termination of employment (whether pursuant to the terms of
this Agreement or any other plan, arrangement or agreement with the Company, any
person whose actions result in a Change in Control of the Company or any person
affiliated with the Company or such person) (which together with the Severance
Payments, constitute the “Total Payments”) shall be treated as “parachute
payments” within the meaning of Section 280G(b)(2) of the Code, and all “excess
parachute payments” within the meaning of Section 280G(b)(1) shall be treated as
subject to the Excise Tax, unless in the opinion of tax counsel selected by the
Company’s independent auditors such other payments or

 



--------------------------------------------------------------------------------



 



      benefits (in whole or in part) do not constitute parachute payments, or
such excess parachute payments (in whole or in part) represent reasonable
compensation for services actually rendered within the meaning if
Section 280G(b)(4) of the Code in excess of the base amount within the meaning
of Section 280G(b)(3) of the Code, or are otherwise not subject to the Excise
Tax, (b) the amount of the Total Payments which shall be treated as subject to
the Excise Tax shall be equal to the lesser of (1) the total amount of the Total
Payments or (2) the amount of excess parachute within the meaning of
Section 280G(b)(1) (after applying paragraph (a), above), and (c) the value of
any non-cash benefits or any deferred payment or benefit shall be determined by
the Company’s independent auditors in accordance with the principles of
Sections 280G(b)(3) and (4) of the Code. For purposes of determining the amount
of the Gross-Up Payment, you shall be deemed to pay federal income taxes at the
highest marginal rate of federal income taxation in the calendar year in which
the Gross-Up Payment is to be made and state and local income taxes at the
highest marginal rate of taxation in the state and locality of your residence on
the Date of Termination, net of the maximum reduction in federal income taxes,
which could be obtained from deduction of such state and local taxes. In the
event that the Excise Tax is subsequently determined to be less than the amount
taken into account hereunder at the time of termination of your employment, you
shall repay to the Company at the time the amount of such reduction in excise
tax is finally determined the portion of the Gross-Up Payment attributable to
such reduction (plus the portion of the Gross-Up Payment attributable to the
Excise Tax and federal, state and local income tax imposed on the Gross-Up
Payment being repaid by you if such repayment results in a reduction in Excise
Tax and/or a federal, state and local income tax deduction) plus interest on the
amount of such repayment at the rate provided in Section 1274(b)(2)(B) of the
Code. In the event that the Excise Tax is determined to exceed the amount taken
into account hereunder at the time of the termination of your employment
(including by reason of any payment the existence or amount of which cannot be
determined at the time of the Gross-Up Payment), the Company shall make an
additional gross-up payment in respect of such excess (plus any interest payable
with respect to such excess) at the time that amount of such excess is finally
determined.

4.   Compensation upon Change in Control. If your employment with the Company is
terminated by the Company (other than for Cause, Disability or your death) or by
you for Good Reason within twelve (12) months following a Change in Control of
the Company, all options and shares of restricted stock granted or issued to you
under the Company’s Amended and Restated 2003 Stock Incentive Plan or any other
stock incentive plan of the Company shall become exercisable and vested in full
on the Date of Termination.   5.   Successors; Binding Agreement.

  (a)   The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of the Company expressly to assume and agree to perform this
Agreement to the same extent that the Company would be required to perform it if
no such succession had taken place. Failure of the Company to obtain an
assumption of this Agreement at or prior to the effectiveness of any succession
shall be a breach of this Agreement and shall constitute Good Reason if you
elect to terminate your employment, except that for purposes of implementing the
foregoing, the date on which any such succession becomes effective shall be
deemed the Date of Termination. As used in this Agreement, Company shall mean
the Company as defined above and any successor to its business or assets as

 



--------------------------------------------------------------------------------



 



      aforesaid which assumes and agrees to perform this Agreement by operation
of law, or otherwise.     (b)   This Agreement shall inure to the benefit of and
be enforceable by your personal or legal representatives, executors,
administrators, successors, heirs, distributes, devisees and legatees. If you
should die while any amount would still be payable to you hereunder if you had
continued to live, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Agreement to your devisee, legatee or
other designee or if there is no such designee, to your estate.

6.   Notice. For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
duly given when delivered or when mailed by United States registered or
certified mail, return receipt requested, postage prepaid, addressed to the
Company, at 400 Minuteman Road, Andover, MA 01810, Attention: General Counsel
and Chief Financial Officer, and to you at the address set forth below or to
such other address as either the Company or you may have furnished to the other
in writing in accordance herewith, except that notice of change of address shall
be effective only upon receipt.   7.   Miscellaneous.

  (a)   The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement, which shall remain in full force and effect.     (b)   The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the Commonwealth of Massachusetts.     (c)   No waiver by you at
any time of any breach of, or compliance with, any provision of this Agreement
to be performed by the Company shall be deemed a waiver of that or any other
provision at any subsequent time.     (d)   This Agreement may be executed in
counterparts, each of which shall be deemed to be an original but both of which
together will constitute one and the same instrument.     (e)   Any payments
provided for hereunder shall be paid net of any applicable withholding required
under federal, state or local law.     (f)   This Agreement sets forth the
entire agreement of the parties hereto in respect of the subject matter
contained herein and supersedes all prior agreements, promises, covenants,
arrangements, communications, representations or warranties, whether oral or
written, by any officer, employee or representative of any party hereto; and any
prior agreement of the parties hereto in respect of the subject matter contained
herein is hereby terminated and cancelled.

 



--------------------------------------------------------------------------------



 



If this letter sets forth our agreement on the subject matter hereof, kindly
sign and return to the Company the enclosed copy of this letter, which will then
constitute our agreement on this subject.

            NAVISITE, INC.
      By:   /s/ John J. Gavin, Jr.         Name:   John J. Gavin, Jr.       
Title:   Chief Financial Officer     

Acknowledged and Agreed this 5 day of April, 2006:

          EMPLOYEE
      /s/ Sumeet Sabharwal       Signature            Sumeet Sabharwal     
Print Name            Senior Vice President, Outsourcing Services      Title   
 

Address: 8 ST PAUL ST
 BROOKLINE MA 02446

 